Exhibit 10.16

 

EXECUTIVE SALARY CONTINUATION AGREEMENT

 

This Agreement is amended and restated this first day of February, 2002, by and
between Western Sierra National Bank, a national banking association located in
Cameron Park, California (the “Employer”) and Kirk N. Dowdell (the “Executive”).

 

RECITALS

 

WHEREAS, the Executive is an employee of the Employer and is serving as its
President and Chief Executive Officer;

 

WHEREAS, the Executive’s experience and knowledge of the affairs of the Employer
and the banking industry are extensive and valuable;

 

WHEREAS, it is deemed to be in the best interests of the Employer to provide the
Executive with certain salary continuation benefits, on the terms and conditions
set forth herein, in order to reasonably induce the Executive to remain in the
Employer’s employment; and

 

WHEREAS, the Executive and the Employer wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
the Executive, or to the Executive’s spouse or the Executive’s designated
beneficiaries, as the case may be;

 

WHEREAS, the Executive and the Employer are currently parties to an Executive
Salary Continuation Agreement dated January 1, 2000; and

 

WHEREAS, the Executive and the Employer desire to enter into this Salary
Continuation Agreement, the terms and conditions of which shall supersede those
set forth in the Executive Salary Continuation Agreement dated January 1, 2000;

 

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Employer agree as follows:

 

AGREEMENT

 

1.                                      Terms and Definitions.

 

1.1.                            Administrator.  The Employer shall be the
“Administrator” and, solely for the purposes of ERISA, the “fiduciary” of this
Agreement where a fiduciary is required by ERISA.

 

--------------------------------------------------------------------------------


 

1.2.                            Annual Benefit.  The term “Annual Benefit” shall
mean an annual sum of seventy-five thousand dollars ($75,000) multiplied by the
Applicable Percentage (defined below) and then reduced to the extent required:
(i) under the other provisions of this Agreement; (ii) by reason of the lawful
order of any regulatory agency or body having jurisdiction over the Employer;
and (iii) in order for the Employer to properly comply with any and all
applicable state and federal laws, including, but not limited to, income,
employment and disability income tax laws (e.g., FICA, FUTA, SDI).

 

1.3.                            Applicable Percentage.  The term “Applicable
Percentage” shall mean that percentage listed on Schedule “A” attached hereto
which is adjacent to the number of complete years (with a “year” being the
performance of personal services for or on behalf of the Employer as an employee
for a period of 365 days) which have elapsed starting from the Effective Date of
this Agreement and ending on the date the Executive’s employment is terminated
for purposes of this Agreement.  In the event the Executive’s employment with
the Employer is terminated other than by reason of death, disability,
termination for cause or Retirement on the part of the Executive, the Executive
shall be deemed for purposes of determining the number of complete years to have
completed a year of service in its entirety for any partial year of service
after the last anniversary date of the Effective Date during which the
Executive’s employment is terminated, provided that in no event shall the
Executive be deemed to have completed a year of service for the partial year
that occurs prior to the Effective Date.

 

1.4.                            Beneficiary.  The term “beneficiary” or
“designated beneficiary” shall mean the person or persons whom the Executive
shall designate in a valid Beneficiary Designation, a copy of which is attached
hereto as Exhibit “B”, to receive the benefits provided hereunder.  A
Beneficiary Designation shall be valid only if it is in the form attached hereto
and made a part hereof and is received by the Administrator prior to the
Executive’s death.

 

1.5.                            The Code.  The “Code” shall mean the Internal
Revenue Code of 1986, as amended (the “Code”).

 

1.6.                            Disability/Disabled.  The term “Disability” or
“Disabled” shall have the same meaning given such term in the principal
disability insurance policy covering the Executive, which is incorporated herein
by reference.  In the event the Executive is not covered by a disability policy
containing a definition of “Disability” or “Disabled,” these terms shall mean an
illness or incapacity which, having continued for a period of one hundred and
eighty (180) consecutive days, prevents the Executive from adequately performing
the Executive’s regular employment duties.  The determination of whether the
Executive is Disabled shall be made by an independent physician selected by
mutual agreement of the parties.

 

1.7.                            Effective Date.  The term “Effective Date” shall
be January 1, 2000.

 

1.8.                            ERISA.  The term “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended.

 

1.9.                            Plan Year.  The term “Plan Year” shall mean the
Employer’s calendar year.

 

1.10.                     Retirement.  The term “Retirement” or “Retires” shall
refer to the date on which the Executive attains the age of at least sixty five
(65) and acknowledges in writing to the Employer to be

 

2

--------------------------------------------------------------------------------


 

the last day he will provide any significant personal services, whether as an
employee, director or independent consultant or contractor, to the Employer. 
For purposes of this Agreement, the phrase “significant personal services” shall
mean more than ten (10) hours of personal services rendered to one or more
individuals or entities in any thirty (30) day period.

 

1.11  Sale of Business.  The term “Sale of Business” shall mean any (i) merger,
consolidation or reorganization of the Employer’s parent (“Parent”) in which (A)
the Parent does not survive or (B) the Parent survives with a resulting change
in beneficial ownership of the Parent of more than 50% of the voting shares of
the Parent, (ii) sale of more than 50% of the beneficial ownership of the voting
shares of the Parent to any person or group of persons acting in concert, or
(iii) transfer or sale of more than 50% of the total market value of the assets
of the Parent as reflected in the most recent published balance sheet of the
Parent.

 

1.12.                     Surviving Spouse.  The term “Surviving Spouse” shall
mean the person, if any, who shall be legally married to the Executive on the
date of the Executive’s death.

 

1.13.                     Termination for Cause.  The term “Termination for
Cause” shall mean the termination of the Executive by the Employer upon the
occurrence of any of the following events:

 

(i)                                     the Executive is convicted of illegal
activity by a court of competent jurisdiction or pleads guilty to or nolo
contendere to illegal activity, which activity materially adversely affects the 
Employer’s reputation in the community or which evidences the lack of the
Executive’s fitness or ability to perform the Executive’s duty as determined by
the Board of Directors in good faith;

 

(ii)                                  the Executive has committed any illegal or
dishonest act which would cause termination of coverage under the Employer’s
Bankers’ Blanket Bond as to the Executive, as distinguished from termination of
coverage as to the Employer as a whole;

 

(iii)                               the Executive materially fails to perform,
or habitually neglects, the Executive’s duties or commits a material act of
malfeasance or misfeasance in connection therewith; or

 

(iv)                              an action is commenced by any bank regulatory
agency having jurisdiction, to remove or suspend the Executive from office, or a
cease and desist order under 12 U.S.C. 1818(b) or any similar Federal or state
statute is issued against the Executive or the Employer which calls for the
Executive’s suspension or removal from office.

 

2.                                      Scope, Purpose and Effect.

 

2.1.                            Contract of Employment.  Although this Agreement
is intended to provide the Executive with an additional incentive to remain in
the employ of the Employer, this Agreement shall not be deemed to constitute a
contract of employment between the Executive and the Employer nor shall any
provision of this Agreement restrict or expand the right of the Employer to
terminate the Executive’s employment.  This Agreement shall have no impact or
effect upon any separate written employment agreement which the Executive may
have with the Employer, it being the parties’ intention and agreement that
unless this Agreement is specifically referenced in said employment agreement
(or any modification thereto), this Agreement (and the Employer’s obligations
hereunder)

 

3

--------------------------------------------------------------------------------


 

shall stand separate and apart and shall have no effect upon, nor be affected
by, the terms and provisions of said employment agreement.

 

2.2.                            Fringe Benefit.  The benefits provided by this
Agreement are granted by the Employer as a fringe benefit to the Executive and
are not a part of any salary reduction plan or any arrangement deferring a bonus
or a salary increase.  The Executive has no option to take any current payments
or bonus in lieu of the benefits provided by this Agreement.

 

3.                                      Payments Upon or After Retirement.

 

3.1.                            Payments Upon Retirement.  If the Executive
shall remain in the continuous and active employment of the Employer until
Retirement, the Executive shall be entitled to be paid the Annual Benefit, with
the Applicable Percent equal to 100% for a period of fifteen (15) years, in one
hundred eighty (180) equal monthly installments, with each installment to be
paid on the first day of each month, beginning with the month following the
month in which the Executive Retires or upon such later date as may be mutually
agreed upon in writing by the Executive and the Employer in advance of said
Retirement Date.

 

3.2.                            Payments in the Event of Death After
Retirement.  The Employer and Executive agree that if the Executive Retires, but
shall die before receiving all of the one hundred eighty (180) monthly payments
described in paragraph 3.1 above, the Employer after the death of Executive
shall not make any additional benefit payments pursuant to this Agreement and
this Agreement shall terminate.

 

4.                                      Payments in the Event Death or
Disability Occurs Prior to Retirement.

 

4.1.                            Payments in the Event of Death Prior to
Retirement.  In the event the Executive should die while actively employed by
the Employer at any time after the Effective Date of this Agreement, but prior
to Retirement,  the Executive and Employer agree that Employer shall not make
any benefits payments pursuant to this Agreement and that this Agreement shall
terminate.

 

4.2.                            Payments in the Event of Disability Prior to
Retirement.  In the event the Executive becomes Disabled while actively employed
by the Employer at any time after the effective date of this Agreement but prior
to Retirement, the Executive shall: (i) continue to be treated during such
period of Disability as being gainfully employed but not actively employed by
the Employer but shall not add applicable years of service for the purpose of
determining the Annual Benefit; and (ii) be entitled to be paid the Annual
Benefit, with the Applicable Percentage as set forth in Schedule A and as
determined by the applicable years of service at the time of disability, for
fifteen (15) years in one hundred eighty (180) equal monthly installments, with
each installment to be paid on the first day of each month, beginning with the
month following the earlier of (1) the month in which the Executive attains
sixty-five (65) years of age; or (2) the date upon which the Executive is no
longer entitled to receive Disability benefits under the Executive’s principal
Disability insurance policy and does not, at such time, return to and thereafter
fulfill the responsibilities associated with the employment position held with
the Employer prior to becoming Disabled by reason of such Disability
continuing.  The Employer agrees that if the Executive shall die before
receiving all of the one hundred eighty (180) monthly payments described in this
paragraph 4.2, the Employer will make the remaining monthly payments to
Executive’s designated beneficiary.  If a valid beneficiary designation is not
in effect, then

 

4

--------------------------------------------------------------------------------


 

the remaining payments due to Executive shall be paid to Executive’s Surviving
Spouse.  If the Executive leaves no Surviving Spouse, the remaining amounts due
to Executive shall be paid to the duly qualified personal representative,
executor, or administrator of the Executive’s estate.

 

If the Executive dies after becoming Disabled and prior to being paid benefits
pursuant to the prior paragraph, the Employer will pay to Executive's designated
beneficiary the Annual Benefit, with the Applicable Percentage as set forth in
Schedule A and as determined by the applicable years of service at the time of
disability, for a period of (15) years in equal monthly installments, with each
installment to be paid on the first day of each month, beginning with the month
following the date of Executive's death.  If a valid Beneficiary Designation is
not in place, then the payments due to the Executive under this paragraph shall
be paid to the Executive’s Surviving Spouse.  If Executive leaves no Surviving
Spouse, the payments due to Executive under this paragraph shall be paid to the
duly qualified personal representative, executor, or administrator of the
Executive's estate.

 

5.                                      Payments in the Event Employment is
Terminated Other than by Death, Disability, Termination for Cause or Retirement.

 

As indicated in Paragraph 2 above, the Employer reserves the right to terminate
the Executive’s employment, with or without cause but subject to any written
employment agreement which may then exist, at any time prior to the Executive’s
Retirement.  In the event that the employment of the Executive shall be
terminated for any reason, including voluntary termination by the Executive, but
other than by reason of (i) Disability except as provided in Paragraph 4.2, (ii)
death, (iii) Termination for Cause, (iv) Retirement or (v) termination in a Sale
of Business, the Executive or his legal representative shall be entitled to be
paid the Annual Benefit, with the Applicable Percentage as set forth in Schedule
A and as determined by the applicable years of service at the time of
termination of employment with the Employer, for a period of fifteen (15) years
in one hundred eighty (180) equal monthly installments, with each installment to
be paid on the first day of each month, beginning with the month following the
month in which the Executive terminates employment and attains sixty-five (65)
years of age, provided however in the event the Executive dies before receiving
the all of the one hundred eighty (180) payments, the Employer agrees to make
the payments, undiminished and on the same schedule as if the Executive had not
died, to the Executive’s designated beneficiary.  In the event Executive is
entitled to benefit payments pursuant to this Paragraph 5 and dies before
sixty-five (65), the Employer agrees to make such payments beginning with the
month following the month of the Executive’s death, undiminished and on the same
schedule as if the Executive had not died, to the Executive’s designated
beneficiary.  If a valid Beneficiary Designation is not in effect, then the
remaining amounts due to the Executive under the term of this Agreement shall be
paid to the Executive’s Surviving Spouse.  If the Executive leaves no Surviving
Spouse, the remaining amounts due to the Executive under the terms of this
Agreement shall be paid to the duly qualified personal representative, executor
or administrator of the Executive’s estate.  Notwithstanding anything to the
contrary, no benefit payments provided in this Paragraph 5 shall be made to
Executive, Executive’s designated beneficiary, Surviving Spouse or Executive’s
estate if the Executive is entitled to benefits provided by any other Paragraph
of this Agreement.

 

5

--------------------------------------------------------------------------------


 

6.                                      Termination for Cause.

 

Notwithstanding anything to the contrary, in the event the termination of
employment of the Executive is Termination for Cause as defined in Paragraph
1.13, the Executive shall not be entitled to any benefits pursuant to this
agreement.

 

7.                                      Termination in a Sale of Business.

 

In the event there is a Sale of Business, the Executive shall be entitled to be
paid in cash in a lump sum on the date of the consummation of the Sale of
Business, the present value of the aggregate amount of the Annual Benefit, with
the Applicable Percentage being 100%, being paid for a period of fifteen (15)
years in one hundred eighty (180) monthly installments beginning on the first
day of the month following the consummation of the Sale of Business.  The
present value of the amount shall be determined using the long term monthly
Applicable Federal Rate at the time of the consummation of the Sale of Business.

 

Notwithstanding the prior paragraph, no payment shall be made to Executive
pursuant to this Agreement to the extent that such payment when aggregated with
all other payments considered for purposes of calculating a parachute payment
results in an excess parachute payment as defined under Section 280G of the
Code.

 

If the Internal Revenue Service or any other tax authority makes any claim,
demand or assessment in any form based directly or indirectly, in whole or in
part, on the allegation that any payment under this Agreement and/or any other
payment by Employer to or for the benefit of the Executive at any time
constitutes a “parachute payment” under Section 280G of the Code or any similar
or successor provision of federal or state law, Executive agrees that Employer,
its successors and assigns shall have no obligation, whether for defense,
indemnification, reimbursement or otherwise, with respect to such claim, demand
or assessment.

 

Notwithstanding anything to the contrary, no benefit payments provided in this
Paragraph 7 shall be made to Executive, Executive’s designated beneficiary,
Surviving Spouse or Executive’s estate if the Executive is entitled to benefits
provided by any other Paragraph of this Agreement.

 

8.                                      Payment of Benefits Subject to Executive
Not Competing with Employer or Its Subsidiaries.

 

Notwithstanding anything to the contrary, the benefits payable to Executive
pursuant to this Agreement are conditioned upon the Executive not working as an
employee, independent contractor or consultant of or for a financial institution
located within a 35 mile radius of the head office of Employer for a period of
three years after Executive terminates employment with Employer.  In the event
Executive breaches such condition, Employer shall immediately terminate any and
all remaining payments for benefits due Executive or Executive's beneficiaries
pursuant to this Agreement, and Employer shall have no liability to Executive or
Executive's beneficiaries for any benefits or payments pursuant to this
Agreement.  Notwithstanding the foregoing, in the event of a Sale of Business,
this paragraph shall be of no force or effect.

 

6

--------------------------------------------------------------------------------


 

9.                                      No Ownership Rights to the Employer’s
Assets.

 

The Employer reserves the right to determine, in its sole and absolute
discretion, whether, to what extent and by what method, if any, to provide for
the payment of the amounts which may be payable to the Executive, the
Executive’s spouse or the Executive’s beneficiaries under the terms of this
Agreement (“Benefits”).  The rights of the Executive or any beneficiary of the
Executive under this Agreement shall be solely those of an unsecured creditor of
the Employer.

 

In the event that the Employer, in its sole and absolute discretion, elects to
acquire an insurance policy, an annuity or any other asset to recoup the costs
or any portion thereof of the Benefits, then such insurance policy, annuity or
other asset shall not be deemed to be held under any trust for the benefit of
the Executive or his beneficiaries or to be security for the performance of the
obligations of the Employer under this Agreement, but shall be, and remain, a
general unpledged, unrestricted asset of the Employer.  The Executive and his
beneficiaries shall have no rights whatsoever with respect to, or any claim
against, any such insurance policy, annuity or other asset.  In connection with
the Employer electing to acquire any such insurance policy or annuity, the
Executive agrees to cooperate to facilitate such acquisition, and pursuant
thereto shall execute such documents and undergo such medical examinations or
tests as the Employer may reasonably request.

 

10.                               Claims Procedure.

 

The Employer shall, but only to the extent necessary to comply with ERISA, be
designated as the named fiduciary under this Agreement and shall have authority
to control and manage the operation and administration of this Agreement. 
Consistent therewith, the Employer shall make all determinations as to the
rights to benefits under this Agreement.  Any decision by the Employer denying a
claim by the Executive, the Executive’s spouse, or the Executive’s beneficiary
for benefits under this Agreement shall be stated in writing and delivered or
mailed, via registered or certified mail, to the Executive, the Executive’s
spouse or the Executive’s beneficiary, as the case may be.  Such decision shall
set forth the specific reasons for the denial of a claim.  In addition, the
Employer shall provide the Executive, the Executive’s spouse or the Executive’s
beneficiary with a reasonable opportunity for a full and fair review of the
decision denying such claim.

 

11.                               Status of an Unsecured General Creditor.

 

Notwithstanding anything contained herein to the contrary: (i) neither the
Executive, the Executive’s spouse nor the Executive’s beneficiary shall have any
legal or equitable rights, interests or claims in or to any specific property or
assets of the Employer; (ii) none of the Employer’s assets shall be held in or
under any trust for the benefit of the Executive, the Executive’s spouse or the
Executive’s beneficiary or held in any way as security for the fulfillment of
the obligations of the Employer under this Agreement; (iii) all of the
Employer’s assets shall be and remain the general unpledged and unrestricted
assets of the Employer; (iv) the Employer’s obligation under this Agreement
shall be that of an unfunded and unsecured promise by the Employer to pay money
in the future; and (v) the Executive, the Executive’s spouse and the Executive’s
beneficiary shall be unsecured general creditors with respect to any benefits
which may be payable under the terms of this Agreement.

 

7

--------------------------------------------------------------------------------


 

12.                               Covenant Not to Interfere.

 

The Executive agrees not to take any action which prevents the Employer from
collecting the proceeds of any life insurance policy which the Employer may
happen to own at the time of the Executive’s death and of which the Employer is
the designated beneficiary.

 

13.                               Miscellaneous.

 

13.1.                     Opportunity to Consult with Independent Counsel.  The
Executive acknowledges that he has been afforded the opportunity to consult with
independent counsel of his choosing regarding both the benefits granted to him
under the terms of this Agreement and the terms and conditions which may affect
the Executive’s right to these benefits.  The Executive further acknowledges
that he has read, understands and consents to all of the terms and conditions of
this Agreement, and that he enters into this Agreement with a full understanding
of its terms and conditions.

 

13.2.                     Arbitration of Disputes.  All claims, disputes and
other matters in question arising out of or relating to this Agreement or the
breach or interpretation thereof, other than those matters which are to be
determined by the Employer in its sole and absolute discretion, shall be
resolved by binding arbitration before a representative member, selected by the
mutual agreement of the parties, of the Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), located in location nearest to Cameron Park,
California.  In the event JAMS is unable or unwilling to conduct the arbitration
provided for under the terms of this Paragraph, or has discontinued its
business, the parties agree that a representative member, selected by the mutual
agreement of the parties, of the American Arbitration Association (“AAA”),
located in or nearest to Cameron Park, California, shall conduct the binding
arbitration referred to in this Paragraph.  Notice of the demand for arbitration
shall be filed in writing with the other party to this Agreement and with JAMS
(or AAA, if necessary).  In no event shall the demand for arbitration be made
after the date when institution of legal or equitable proceedings based on such
claim, dispute or other matter in question would be barred by the applicable
statute of limitations.  The arbitration shall be subject to such rules of
procedure used or established by JAMS, or if there are none, the rules of
procedure used or established by AAA.  Any award rendered by JAMS or AAA shall
be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal representatives, agents, successors and assigns, and
may be entered in any court having jurisdiction thereof.  The obligation of the
parties to arbitrate pursuant to this clause shall be specifically enforceable
in accordance with, and shall be conducted consistently with, the provisions of
Title 9 of Part 3 of the California Code of Civil Procedure.  Any arbitration
hereunder shall be conducted in Sacramento, California, unless otherwise agreed
to by the parties.

 

13.3.                     Attorneys’ Fees.  In the event of any arbitration or
litigation concerning any controversy, claim or dispute between the parties
hereto, arising out of or relating to this Agreement or the breach hereof, or
the interpretation hereof, the prevailing party shall be entitled to recover
from the losing party reasonable expenses, attorneys’ fees and costs incurred in
connection therewith or in the enforcement or collection of any judgment or
award rendered therein.  The “prevailing party” means the party determined by
the arbitrator(s) or court, as the case may be, to have most nearly

 

8

--------------------------------------------------------------------------------


 

prevailed, even if such party did not prevail in all matters, not necessarily
the one in whose favor a judgment is rendered.

 

13.4.                     Notice.  Any notice required or permitted of either
the Executive or the Employer under this Agreement shall be deemed to have been
duly given, if by personal delivery, upon the date received by the party or its
authorized representative; if by facsimile, upon transmission to a telephone
number previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

If to the Employer:

 

Western Sierra National Bank

4080 Plaza Goldorado Circle

Cameron Park, California 95682

Attention: Chairman of the Board

 

If to the Executive:

 

Mr. Kirk N. Dowdell

(Home address)

Sacramento, California

 

13.5.                     Assignment.  Neither the Executive, the Executive’s
spouse, nor any other beneficiary under this Agreement shall have any power or
right to transfer, assign, hypothecate, modify or otherwise encumber any part or
all of the amounts payable hereunder, nor, prior to payment in accordance with
the terms of this Agreement, shall any portion of such amounts be: (i) subject
to seizure by any creditor of any such beneficiary, by a proceeding at law or in
equity, for the payment of any debts, judgments, alimony or separate maintenance
obligations which may be owed by the Executive, the Executive’s spouse, or any
designated beneficiary; or (ii) transferable by operation of law in the event of
bankruptcy, insolvency or otherwise.  Any such attempted assignment or transfer
shall be void and shall terminate this Agreement, and the Employer shall
thereupon have no further liability hereunder.

 

13.6.                     Binding Effect/Merger or Reorganization.  This
Agreement shall be binding upon and inure to the benefit of the Executive and
the Employer and, as applicable, their respective heirs, beneficiaries, legal
representatives, agents, successors and assigns.  Accordingly, the Employer
shall not merge or consolidate into or with another corporation, or reorganize
or sell substantially all of its assets to another corporation, firm or person,
unless and until such succeeding or continuing corporation, firm or person
agrees to assume and discharge the obligations of the Employer under this
Agreement.  Upon the occurrence of such event, the term “Employer” as used in
this Agreement shall be deemed to refer to such surviving or successor firm,
person, entity or corporation.

 

13.7.                     Nonwaiver.  The failure of either party to enforce at
any time or for any period of time any one or more of the terms or conditions of
this Agreement shall not be a waiver of such

 

9

--------------------------------------------------------------------------------


 

term(s) or condition(s) or of that party’s right thereafter to enforce each and
every term and condition of this Agreement.

 

13.8.                     Partial Invalidity.  If any term, provision, covenant
or condition of this Agreement is determined by an arbitrator or a court, as the
case may be, to be invalid, void, or unenforceable, such determination shall not
render any other term, provision, covenant or condition invalid, void or
unenforceable, and the Agreement shall remain in full force and effect
notwithstanding such partial invalidity.

 

13.9.                     Entire Agreement.  This Agreement supersedes any and
all other agreements, either oral or in writing, between the parties with
respect to the subject matter of this Agreement and contains all of the
covenants and agreements between the parties with respect thereto.  Each party
to this Agreement acknowledges that no other representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not set forth herein, and that
no other agreement, statement or promise not contained in this Agreement shall
be valid or binding on either party.

 

13.10.              Modifications.  Any modification of this Agreement shall be
effective only if it is in writing and signed by each party or such party’s
authorized representative.

 

13.11.              Paragraph Headings.  The paragraph headings used in this
Agreement are included solely for the convenience of the parties and shall not
affect or be used in connection with the interpretation of this Agreement.

 

13.12.              No Strict Construction.  The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
person.

 

13.13.              Governing Law.  The laws of the State of California, other
than those laws denominated choice of law rules, and, where applicable, the
rules and regulations of the Federal Deposit Insurance Corporation or any other
regulatory agency or governmental authority having jurisdiction over the
Employer, shall govern the validity, interpretation, construction and effect of
this Agreement.

 

10

--------------------------------------------------------------------------------


 

14.                               Right of the Employer to Pay a Lump Sum.

 

Unless expressly provided for herein, the Employer shall at its sole discretion
have the right to pay in a lump sum the then present value (using the long term
monthly Applicable Federal Rate at such time) of all payments vested and due the
Executive or the Executive’s beneficiary pursuant to this Agreement.

 

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
in the City of Cameron Park, El Dorado County, California.

 

Western Sierra National Bank

Kirk N. Dowdell

“Employer”

“Executive”

 

 

 

 

/s/ Charles Bacchi

 

/s/ Kirk N. Dowdell

 

Charles Bacchi

 

Kirk N. Dowdell

 

Chairman

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NUMBER OF COMPLETE
YEARS OF SERVICE

 

APPLICABLE
PERCENTAGE

 

 

 

 

 

1

 

4

%

2

 

8

%

3

 

12

%

4

 

16

%

5

 

20

%

6

 

24

%

7

 

28

%

8

 

32

%

9

 

36

%

10

 

40

%

11

 

44

%

12

 

48

%

13

 

52

%

14

 

56

%

15

 

60

%

16

 

64

%

17

 

68

%

18

 

72

%

19

 

76

%

20

 

80

%

21

 

84

%

22

 

88

%

23

 

92

%

24

 

96

%

25 or more

 

100

%

 

12

--------------------------------------------------------------------------------


 

SCHEDULE B

BENEFICIARY DESIGNATION

 

TO:

The Administrator of

 

Western Sierra National Bank

 

Executive Salary Continuation Agreement

 

Pursuant to the provisions of my Executive Salary Continuation Agreement with
Western Sierra National Bank permitting the designation of a beneficiary or
beneficiaries by a participant, I hereby designate the following persons and
entities as primary and secondary beneficiaries of any benefit under said
Agreement payable by reason of my death:

 

NOTE:

To name a trust as beneficiary, please provide the name of the trustee and the
exact date of the trust agreement.

 

In the event the primary beneficiary is not the spouse of the Executive, the
spouse of the Executive will need to sign the Spousal Consent below and such
signature must be notarized.

 

Primary Beneficiary:

 

named beneficiary

 

 

 

 

Name

 

Address

 

Relationship

 

Secondary (Contingent) Beneficiary:

 

Named Secondary Beneficiary

 

 

Name

 

Address

 

Relationship

 

 

 

 

 

 

 

 

 

 

Name

 

Address

 

Relationship

 

THE RIGHT TO REVOKE OR CHANGE ANY BENEFICIARY DESIGNATION IS HEREBY RESERVED.
ANY PRIOR DESIGNATION OF PRIMARY BENEFICIARIES AND SECONDARY BENEFICIARIES IS
HEREBY REVOKED.

 

The Administrator shall pay all sums payable under the Agreement by reason of my
death to the Primary Beneficiary, if he or she survives me, and if no Primary
Beneficiary shall survive me, then to the Secondary Beneficiary, and if no named
beneficiary survives me, then the Administrator shall pay all amounts in
accordance with the terms of my Executive Salary Continuation Agreement. In the
event that a named beneficiary survives me and dies prior to receiving the
entire benefit payable under said Agreement then and in that event, the
remaining unpaid benefit payable according to the terms of my Executive Salary
Continuation Agreement shall be payable to the personal representatives of the
estate of said beneficiary who survived me but died prior to receiving the total
benefit provided by my Executive Salary Continuation Agreement.

 

 

Kirk N. Dowdell

 

“Executive”

 

 

 

 

Dated:

12/31/02

 

/s/ Kirk N. Dowdell

 

 

13

--------------------------------------------------------------------------------